     Case 2:20-cv-02536-WBS-EFB Document 10 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH McKEEVER,                                  No. 2:20-cv-2536-WBS-EFB P
12                        Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    WALKER, et al.,
15                        Defendants.
16

17           Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On February 8, 2021, plaintiff submitted an unsigned affidavit requesting leave to

19   proceed in forma pauperis. ECF No. 7. It was not accompanied by a certified trust account

20   statement. See id.

21           Accordingly, the court disregarded plaintiff’s unsigned affidavit, directed the Clerk to

22   send plaintiff another Application to Proceed In Forma Pauperis and ordered plaintiff to submit a

23   signed in forma pauperis application and a certified trust account statement within thirty days.

24   ECF No. 8. The court also warned plaintiff that failure to do so would result in this action being

25   dismissed. Id.

26   /////

27   /////

28   /////
     Case 2:20-cv-02536-WBS-EFB Document 10 Filed 03/22/21 Page 2 of 2


 1          The time for acting has now passed and plaintiff has not submitted the filing fee, a
 2   completed application for leave to proceed in forma pauperis or otherwise responded to the
 3   court’s order.1
 4          Accordingly, it is RECOMMENDED that this action be dismissed without prejudice.
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, any party may file written
 8   objections with the court and serve a copy on all parties. Such a document should be captioned
 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
10   objections shall be served and filed within fourteen days after service of the objections. The
11   parties are advised that failure to file objections within the specified time may waive the right to
12   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
13   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
14   Dated: March 22, 2021.
15

16

17

18

19

20

21

22

23

24

25

26

27
            1
              The court notes that on the same day the court issued its order, plaintiff filed a trust
28   account statement, but it was not certified by a jail official as required. See ECF No. 9.
                                                         2
